Citation Nr: 0208003	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-20 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right calcaneus bone with traumatic 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
December 1960.  

This appeal arises from an April 1997 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida.  It was perfected for appeal 
in July 1997, and then forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In December 1998, the 
Board remanded the matter for additional development.  The 
case has since been returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's right ankle disability is not productive of 
ankylosis, malunion or astragalectomy. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a fracture of the right calcaneus bone have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45 Diagnostic Codes 5010-
5271, 5262, 5270, 5272, 5273, 5274 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statement of the case sent to 
the veteran notified him of the evidence required to grant 
his claim, the information and evidence needed to 
substantiate it, and the evidence considered in adjudicating 
it.  While it is not clear whether the veteran was advised 
which portion of the information and evidence necessary to 
substantiate the claim would be obtained by VA, and which he 
would be required to submit, since it appears all the 
available records the veteran indicated would support his 
claim have been obtained, any failure in this regard is of no 
significance.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the RO obtained the 
available records of the veteran's relevant post service 
medical treatment, and he was examined for VA purposes in 
connection with this claim.  The veteran has not indicated 
that there are any other records, not associated with the 
claims file, that could be obtained.  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

The Board also notes that the veteran's representative, in 
June 2002, argues that another VA examination should be 
conducted, as the most recent examination of the ankle was in 
March 1999.  As the record does not suggest that an increase 
in disability has occurred since the most recent examination 
conducted in connection with the claim now before the Board, 
and the report is otherwise adequate for rating purposes, the 
Board concludes that another examination is not required at 
this time.  Cf. Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.).

A review of the record in this case reflects that while in 
service in August 1960, the veteran sustained a fracture of 
the right calcaneus when he apparently fell through the 
railing of a third floor fire escape.  Treatment for the 
fracture and its residuals evidently continued until November 
19, 1960, (shortly before the veteran was discharged from the 
service on December 1, 1960), although records dated in 
October 1960 reflect that the calcaneus was considered to be 
healing in good position, and the veteran was to bear weight 
as tolerated.  

In February 1961, the veteran submitted his original 
application for VA benefits due to the residuals of his ankle 
fracture.  In connection with that claim, he was examined for 
VA purposes in April 1961.  The report from that examination 
revealed that range of motion of the ankle was within normal 
limits, but was accompanied by pain.  There was also marked 
tenderness with pressure over the lateral aspect of the 
calcaneus bone, and it was noted that only with difficulty 
could the veteran rise on his heels and toes.  When 
apparently doing so, the veteran evidently supported himself 
by putting most of his weight on the left foot, and 
complained of severe pain in the region of the right ankle.  
X-rays of the right foot revealed osteoporosis, but were 
otherwise considered negative.  The diagnosis was residuals 
from fracture of right calcaneus.  

After reviewing the foregoing record, the veteran was granted 
service connection for the residuals of a fracture of the 
right calcaneus bone, and assigned a 10 percent disability 
evaluation, effective from December 1960, under Diagnostic 
Code 5273.  

The 10 percent evaluation for the veteran's right ankle 
disability remained in effect until a December 1996 decision 
by the Board, which increased the veteran's disability 
evaluation to 20 percent under Diagnostic Code 5271.  This 
decision was based on a review of recent records reflecting 
the veteran's complaints of ankle pain, atrophy of the right 
calf caused by the veteran limiting his use of that leg due 
to the ankle impairment, and limitation of motion.  When 
implementing the Board's decision in January 1997, the RO 
assigned October 1992 as the effective date for the increased 
rating, using Diagnostic Code 5010-5271.  

The following month, in February 1997, the veteran submitted 
a VA Form 21-4138 (Statement in Support of Claim) on which he 
wrote that he requested "consideration of service-connected 
rating for traumatic arthritis, secondary to service-
connected right ankle and heal (sic)."  This has been 
interpreted as a claim for an increased rating for the 
veteran's right ankle disability, and it is from the April 
1997 rating action denying that claim that the current appeal 
arises.  The Board also notes that the RO added "traumatic 
arthritis" to the description of the service-connected right 
ankle disability in the April 1997 rating decision and 
thereafter.

The medical evidence obtained since the veteran submitted his 
present application for benefits is rather voluminous, and 
includes treatment records dated from between 1978 and 2000, 
together with the report of an examination conducted in March 
1999 in connection with the claim.  Regarding these treatment 
records, the Board is mindful that it is the present level of 
disability that is of primary concern. Therefore, while the 
veteran's entire medical history is relevant, greater weight 
will be accorded to the records nearer in time to the appeal 
period.  

These treatment records show that the veteran's right ankle 
complaints consisted largely of pain, which appear to have 
been more frequently mentioned in 1996 and 1997, with few 
complaints made thereafter.  (Most of the medical records 
associated with the file address the veteran's other health 
problems, including his heart disease and peripheral vascular 
disease.)  In 1997, the veteran was apparently awarded 
benefits from the Social Security Administration.  The bases 
for this award, however, were listed as peripheral vascular 
disease and ischemic heart disease, rather than any ankle 
impairment.  Indeed, an evaluation apparently conducted for 
purposes of those benefits revealed, as to the right ankle, a 
loss of range of motion that was described only as "somewhat 
limited compared to the left."  While obviously imprecise, 
this description certainly does not suggest a serious 
impairment, particularly where it was recorded further in 
this report that there was no other deformity of the ankle 
noted, with no permanent bruising and no permanent swelling.  

Records dated in March 2000, reflect that the veteran 
complained of some difficult walking, but in September 2000, 
he acknowledged that his exercise regimen consisted of 
walking for 20 to 30 minutes, three times per week.   

Examination conducted for VA purposes in March 1999 in 
connection with this claim, revealed that the veteran 
complained he does not sleep due to the pain in his ankle and 
that he walks with a limp after walking for only one block.  
He also complained that he could not stand still for over one 
or two hours because of the increase in the pain and the 
flare-up of his right ankle condition.  The flare-ups were 
described as usually caused by an increase in physical 
activities such as walking more than one block.  Standing 
still for over one-half to one hour apparently produced gout 
symptoms.  In any case, the veteran described the pain as 
practically constant, and said that during a flare-up he can 
do absolutely nothing, and has to rest and take mediation.  

Upon physical inspection, the examiner described the 
veteran's carriage and posture as normal, but that he 
ambulates with a slow gait speed and a cane in the right 
hand.  Insoles were observed to have been worn in both shoes, 
but that the veteran favored his right leg while standing 
still.  There was some deformity at the level of the right 
ankle and foot noted, with there being a bony prominence on 
the lateral aspect of the right ankle.  The right foot had a 
normal longitudinal arch, but pain was produced when pressure 
was applied to the lateral aspect of the right ankle as well 
as when manipulating the range of motion of the ankle.  

Further, range of motion of the ankle appeared restricted due 
to pain, which was apparently constant.  The pain increased, 
however, during dorsiflexion up to 5 degrees, such that the 
veteran could not proceed further.  During extension, (which 
presumably means plantar flexion), the pain was noted to 
begin at 10 degrees and increased in intensity up to 25 
degrees when the motion was no longer possible.  (Normal 
range of motion of the ankle is from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.)  X-rays revealed a trabecular 
irregularity with coarseness of the right calcaneus, 
degenerative changes of the right sub-talar joints, small 
bony densities beneath the right lateral malleolus, and what 
appeared to be an old healed fracture of the distal aspect of 
the right proximal phalanges, with no recent fractures seen.  
The diagnoses were as follows:

1.  Status post, most likely, healed old fracture 
of the right calcaneus, chipped of the lateral 
malleolus and a possible right talus (astragalus).  
There were signs of an old healed fracture of the 
distal one-fourth proximal phalanges.  

2.  Degenerative changes of the right sub-talar 
joints.  I believe this is post-traumatic.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

The veteran's ankle disability has been evaluated under the 
provisions of 38 C.F.R. Part IV, Diagnostic Code Diagnostic 
Codes 5010-5271.  Diagnostic Code 5010 is for arthritis due 
to trauma.  Diagnostic Code 5271 addresses limitation of 
motion of the ankle.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x-ray findings, is rated as for degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

In this case, the veteran's current 20 percent rating using 
Diagnostic Code 5271 is for marked limitation of motion of 
the ankle, which is the highest rating for limitation of 
motion of the ankle.  Diagnostic Code 5271, limited motion of 
the ankle, does not provide a basis for an increased rating 
in this case.  

The Board will, therefore, consider whether another relevant 
diagnostic code would support a higher disability evaluation, 
or a separate compensable evaluation. See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.). 

Disability of the ankle is rated under Diagnostic Codes 5270 
through 5274.  As already discussed, Diagnostic Code 5271 
does not provide for a higher rating.  Diagnostic Codes 5270 
and 5272 provide ratings for ankylosis of the ankle and of 
the subastralgar or tarsal joint, respectively.  These 
diagnostic codes are not appropriate in this case, as 
ankylosis has not been demonstrated.  Similarly, Diagnostic 
Code 5273, for malunion of the os calcis or astralgus, or 
Diagnostic Code 5274, for astragalectomy, are not 
appropriate, as neither of these conditions has been shown.  

The Board also notes that a 30 percent rating is warranted 
under Diagnostic Code 5262 when there is marked ankle 
disability, but this is predicated on the presence of 
malunion of the tibia and fibula.  Since this condition is 
not shown by the evidence of record, this code also fails to 
provide a basis for an increased rating for the veteran's 
ankle disability.  

Because the disability picture demonstrated by the veteran's 
right ankle impairment is not shown to satisfy the criteria 
for an increased or separate compensable rating under any 
applicable Diagnostic Code, a basis for assigning an 
increased rating for the veteran's disability has not been 
presented, and his appeal must be denied.  

In reaching this decision, the Board has also considered the 
provisions 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran has complained of pain and flare-ups when given the 
opportunity to do so at the time he was examined in 
connection with his claim in 1999.  It is revealing, however, 
that no such complaints are noted in the record for 
approximately a year prior to that examination, or since 
then.  Likewise, and as stated a number of times already, the 
activity the veteran previously contended caused him to 
experience a flare-up (walking), he now does for exercise on 
a regular basis.  In view of this, the Board finds that the 
20 percent rating currently assigned contemplates the 
veteran's complaints of pain and compensates him for it. 

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's ankle disability resulted 
in frequent periods of hospitalization.  Moreover, it 
apparently was peripheral vascular disease and ischemic heart 
disease that resulted in the veteran's award of benefits from 
the Social Security Administration in 1997.  While it is 
undisputed that the service-connected disability at issue has 
an adverse effect upon employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to an increased rating for the residuals of a 
fracture of the right calcaneus bone with traumatic arthritis 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

